 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE HARRIS,                                    No. 2:21-cv-0688 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    SOLANO COUNTY SHERIFF’S
      DEPARTMENT, et al.,
15
                         Defendants.
16

17

18          Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to

19   42 U.S.C. § 1983. ECF No. 1. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 28, 2021, plaintiff was directed to pay the filing fee or to submit an application

22   to proceed in forma pauperis. ECF No. 3. One day later, an in forma pauperis application

23   plaintiff sent to the court was docketed. See ECF No. 4. However, the application does not

24   contain a certified copy of plaintiff’s inmate trust account statement for the six-month period

25   immediately preceding the filing of the complaint. See generally id.

26          The trust account statement is required by law. See 28 U.S.C. § 1915(a)(2). Therefore,

27   plaintiff will be provided a second opportunity to submit the completed application and the

28   ////
                                                       1
 1   certified copy of his inmate trust account statement in support of his application to proceed in
 2   forma pauperis.
 3          In accordance with the above, IT IS HEREBY ORDERED that:
 4          1. The Clerk of Court shall send plaintiff a copy of this district’s Application to Proceed
 5   In Forma Pauperis By A Prisoner form, and
 6          2. Within thirty days of the date of this order, plaintiff shall submit the in forma pauperis
 7   application along with a certified copy of his inmate trust account statement for the six-month
 8   period immediately preceding the filing of the complaint, and the certification required on the
 9   application form. Plaintiff’s failure to comply with this order will result in a recommendation
10   that this action be dismissed without prejudice.
11   DATED: May 19, 2021.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
